In this action for equitable distribution of property following a partial foreign judgment of divorce, plaintiff now seeks equitable distribution of certain property which was not specifically addressed in the Italian judgment of divorce. However, the record did not support plaintiffs contention that her claims could not have been raised during the Italian proceedings, and the instant action was properly dismissed as barred by res judicata (see O’Connell v Corcoran, 1 NY3d 179, 185 [2003]; De Ganay v De Ganay, 269 AD2d 157 [2000]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Renwick, Freedman and Manzanet-Daniels, JJ.